DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of Reasons for Allowance: The prior art of record fails to show alone or in combination, the following, in summary, as claimed:
An aerial vehicle comprising an airframe that has a plurality of vertical propulsion units thereon that are physically organized in quadrants with each quadrant including two or more of the vertical propulsion units, and a controller coupled to and controlling the vertical propulsion units.  And, the rotation directions of the vertical propulsion units are each selected to maintain stable flight, when a loss of a propeller due to a singular failure of any one of the vertical propulsion units in a first quadrant, is counter to and offset by reducing thrust of the vertical propulsion units in a second quadrant diagonally positioned relative to the first quadrant, and the thrust of the vertical propulsion units in third and fourth quadrants is increased.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. D'ANDREA et al., U.S. Patent Application Publication 20160107751 A1 teaches operating a conventional multicopter experiencing an effector failure during flight, but it does not require at least two or more vertical propulsion units per quadrant, nor does it teach the rotation directions of the vertical propulsion units are each selected to maintain stable flight, when a loss of a propeller due to a singular failure of any one of the vertical propulsion units in a first quadrant, is counter to and offset by reducing thrust of the vertical propulsion units in a second quadrant diagonally positioned relative to the first quadrant, and the thrust of the vertical propulsion units in third and fourth quadrants is increased, as set forth in the instant claimed allowable subject matter of the instant invention.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/TERRI L FILOSI/Examiner, Art Unit 364419 June 2021

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644